           Case 2:17-cv-02295-JAM-AC Document 160 Filed 09/09/21 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                      FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
     JOSEPH DANIEL NEVIS,                            ) Case No.: 2:17-cv-02295-JAM-AC
12                                                   )
                    Plaintiffs,                      ) ORDER FOR STIPULATION
13          vs.                                      ) REGARDING PRE-TRIAL DEADLINES
                                                     )
14
     RIDEOUT MEMORIAL HOSPITAL, et al,               )
15                                                   )
                    Defendants.                      )
16                                                   )
17
18   Pursuant to the Parties’ Stipulation regarding Pre-Trial Deadlines:
19          IT IS HEREBY ORDERED, that:
20   1. Motions in Limine are continued 90 days from August 2, 2021 to November 1, 2021;
21   2. Oppositions to Motions in Limine are continued approximately 100 days from August 13, 2021
22   to November 29, 2021 to permit some additional time for oppositions;
23   3. Statement of the Case is continued 90 days from August 23, 2021 to November 22, 2021;
24   4. Trial Briefs are continued 90 days from August 23, 2021 to November 22, 2021;
25   5. Joint set of Jury Instructions including disputed instructions are continued 90 days from August
26   23, 2021 to November 22, 2021;
27   6. Deposition Designations are continued 90 days from August 23, 2021 to November 22, 2021;
28
      __________________________________________________________________________________________
                                                  1
                     ORDER FOR STIPULATION REGARDING PRE-TRIAL DEADLINES
               Case 2:17-cv-02295-JAM-AC Document 160 Filed 09/09/21 Page 2 of 2



 1   7. Lodging of all Deposition Transcripts are continued 90 days from August 23, 2021 to November
 2   22, 2021;
 3   8. Designated Discovery Responses are continued 90 days from August 23, 2021 to November 22,
 4   2021;
 5   9. Proposed Voir Dire Questions are continued 90 days from August 23, 2021 to November 22,
 6   2021;
 7   10. Proposed Verdict Form is continued 90 days from August 23, 2021 to November 22, 2021;
 8   11. Exchanging of Trial Exhibits between parties is due on December 27, 2021 (14 days before
 9   trial);
10   12. Objections to Trial Exhibits are due on January 3, 2021 (5 days later);
11   13. An original copy of Trial Exhibits for the Court and Clerk are due on January 10, 2022;
12   14. Trial is scheduled for January 10, 2022.
13
14
     Dated: September 8, 2021                       /s/ John A. Mendez
15
                                                    THE HONORABLE JOHN A. MENDEZ
16                                                  UNITED STATES DISTRICT COURT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28
      __________________________________________________________________________________________
                                                  2
                     ORDER FOR STIPULATION REGARDING PRE-TRIAL DEADLINES
